NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRIENDS OF OCEANO DUNES, a                      No.    18-55377
California not-for-profit corporation and
association; WILLIAM D. KNOFF, as a             D.C. No.
member of Friends of Oceano Dunes and           2:17-cv-08733-VAP-MRW
individually,

                Plaintiffs-Appellants,          MEMORANDUM*

 v.

JOHN AINSWORTH, in his official
capacity as the Executive Director of
California Coastal Commission; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                     Argued and Submitted October 24, 2019
                              Pasadena, California

Before: KLEINFELD, CALLAHAN, and R. NELSON, Circuit Judges.

      Friends of Oceano Dunes (“FOD”) and William D. Knoff, one of its board

members, appeal the district court’s stay of this action on abstention grounds.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
FOD had sued state and local government actors in federal court, arguing that the

California Coastal Commission’s permitting of dust-control measures at an

oceanside state park ran afoul of the Endangered Species Act (“ESA”), 16 U.S.C.

§§ 1531-1544. FOD had also sought to enjoin the permit in state court. The

district court declined to hear FOD’s ESA claim in deference to the state suit under

the Younger v. Harris, 401 U.S. 37 (1971); Burford v. Sun Oil Co., 319 U.S. 315

(1943); and Colorado River Water Conserv. Dist. v. United States, 424 U.S. 800

(1976), abstention doctrines. We have jurisdiction under 28 U.S.C. § 1291, and we

reverse.

      We review de novo a district court’s decision to abstain under Younger.

Nationwide Biweekly Admin., Inc. v. Owen, 873 F.3d 716, 727 (9th Cir. 2017)

(citation omitted). We also review de novo whether the requirements are met for

abstention pursuant to Burford or Colorado River. Hawthorne Sav. F.S.B. v.

Reliance Ins. Co. of Ill., 421 F.3d 835, 844 n.8 (9th Cir. 2005) (citations omitted).

When the requirements are met, we review the district court’s decision to abstain

for an abuse of discretion. Id.

      The district court erred in abstaining under Younger. In the civil setting,

Younger allows a federal court to withhold exercising its jurisdiction only if the

underlying state proceeding is criminal in character or implicates the state’s

interest in enforcing the orders and judgments of its courts. Sprint Commc’ns v.


                                          2
Jacobs, 571 U.S. 69, 78 (2013). The latter category is not relevant here, and the

pending state proceeding bears none of the hallmarks of criminal enforcement. See

id. at 79-80 (describing these hallmarks). In issuing the permit, the Coastal

Commission sought not to punish FOD for any wrongdoing, but to ameliorate dust

pollution.

      Abstaining under Burford was likewise error. The Burford doctrine allows

federal courts to “decline to rule on an essentially local issue arising out of a

complicated state regulatory scheme.” United States v. Morros, 268 F.3d 695, 705

(9th Cir. 2001) (internal quotations and citation omitted). FOD’s ESA claim does

not turn on any state-law issues; it just requires a factual assessment of the permit’s

impacts on endangered species. See Defs. of Wildlife v. Bernal, 204 F.3d 920, 925-

27 (9th Cir. 2000) (finding that the district court thoroughly considered facts

relevant to the alleged “take” of the species at issue). Moreover, contrary to the

doctrine’s requirements, see Morros, 268 F.3d at 705, California has not

concentrated suits attacking Coastal Commission permits in a particular court,

Isthmus Landowners Ass’n v. California, 601 F.2d 1087, 1090 (9th Cir. 1979), and

federal review of FOD’s claim would not unduly impede the state’s efforts to

establish coherent environmental policy.

      The Colorado River doctrine also does not apply. Colorado River permits

abstention in deference to a pending parallel state suit. But a court cannot abstain


                                           3
under Colorado River if the proceedings are not parallel—that is, if there is a

substantial doubt that the state suit will resolve all issues before the federal court.

Intel Corp. v. Adv. Micro Devices, Inc., 12 F.3d 908, 913 (9th Cir. 1993). The

proceedings here lack parallelism because FOD’s state suit does not contain a

federal ESA claim, and the California ESA does not protect one of the species at

the heart of the federal proceeding. And even if the suits were parallel, this case

does not present “exceptional circumstances” justifying abstention. Seneca Ins.

Co. v. Strange Land, Inc., 862 F.3d 835, 841 (9th Cir. 2017).

        We decline the appellees’ request to uphold the stay as an exercise of the

district court’s inherent power to manage its docket, since there is no indication

that the court weighed the competing interests relevant to a general stay. See

Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005). And finally, we

remand the state officials’ claims of Eleventh Amendment immunity to the district

court for consideration in the first instance.1

        REVERSED AND REMANDED.




1
    We deny Ainsworth and Mangat’s request for judicial notice.

                                            4